DETAILED ACTION
This action is in response to applicant’s response to a restriction requirement. Claims 1-20 were previously pending. Claims 7, 9-11 and 13 have been amended and claims 14-19 have been canceled. A complete action on the merits of claims 1-13 and 20 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 20 as well as dependent claims 4, 6, 8 and 11 each recite the limitation “non-zero impedance” in line 7 of claim 1 and in line 11 of claim 20. It is at most unclear what a non-zero impedance is, since it appears to be a functional recitation of what the unknown element’s characteristics is. For analysis, it is interpreted to be a non-zero impedance conductor or resistor separating the two conductive lines of the two non-active electrodes. Clarification and appropriate correction is required.
Claims 2-3, 5, 7, 9-10 and 12-13 are rejected for dependency over a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sclig (US Pub. No. 2010/0312239).
Regarding Claim 1, Sclig teaches a grounding pad for use in a monopolar surgical system, comprising:
a first non-active electrode 41 (Fig. 1);
a second non-active electrode 42 (Fig. 1);
a first conductive line 50 electrically coupled to the first non-active electrode;
a second conductive line 51 electrically coupled to the second non-active electrode; and
a non-zero impedance separating the first conductive line from the second conductive line;
wherein the non-zero impedance provides an impedance measurement that provides defining information about what type of pad is the grounding pad ([0032]-[0040]).
Regarding Claim 2, Sclig teaches wherein the first non-active electrode comprises a first plurality of elongated members (combination of members 44 and 41 seen in Fig. 2), and the second non-active electrode comprises a second plurality of elongated members (combination of members 44’ and 42 as seen in Fig. 2).
Regarding Claim 6, Sclig teaches further comprising a connector coupled to both the first conductive line and the second conductive line (through elements 70, 71 and 80, see Fig. 1 and [0033]), and wherein the non-zero impedance comprises a resistor in the connector 90 ([0032]).
Regarding Claim 7, Sclig teaches further comprising a power source 30 coupled to the first conductive line 50 and the second conductive line 51 and configured to transmit a signal to the first and second non-active electrodes simultaneously via the first and second conductive lines ([0032]-[0040]).
Regarding Claim 8, Sclig teaches wherein the non-zero impedance 90 is further configured to generate an impedance measurement in response to the transmitted signal transmitted to both the first and second non-active electrodes ([0032]-[0040]).
Regarding Claim 11, Sclig teaches wherein the impedance measurement is a predefined measurement configured to identify one or more functional characteristics of the grounding pad ([0021]-[0023] and [0032]-[0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sclig as applied above, in view of Gregg US Pub. No. 2009/0036884).
Regarding Claim 10, Sclig teaches the resistor 90 transmits a signal indicative of the type of a neutral electrode the return electrode 40 is. The signal is measured and tested by a testing device 20 connected between a generator 30; however, Sclig is silent in teaching the use of a contact quality monitoring device.
In the same field of neutral electrodes, Gregg teaches the use of split return electrodes positioned on a tissue of a patient during monopolar surgical treatment as well as the use of a return electrode contact quality monitor in order to sense changes “in impedance so that when the percentage increase in impedance exceeds a predetermined value or the measured impedance exceeds a threshold level, the electrosurgical generator is shut down to reduce the chances of burning the patient” [0007]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to include a contact quality detecting circuit in the path of the signal in order to detect the quality of contact of the split return electrode with tissue to ensure proper contact is maintained to reduce the chances of burning the patient as disclosed by Gregg.
Regarding Claim 12, Sclig in view of Gregg teaches further comprising a near field communication (NFC) tag configured to provide identifying information about the grounding pad ([0032]-[0040]); however, Sclig is silent in teaching the use of a contact quality monitoring device. As stated above, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to include a contact quality detecting circuit in the path of the signal in order to detect the quality of contact of the split return electrode with tissue to ensure proper contact is maintained to reduce the chances of burning the patient as disclosed by Gregg.
Regarding Claim 13, Sclig in view of Gregg teaches wherein the ground pad is configured to respond to both a CQM interrogation pulse and an NFC carrier wave signal according to a time domain multiplexed schedule ([0005]-[0007] and [0033] of Sclig and [0007], [0024], [0028]-[0033] and [0072] of Gregg).
Regarding Claim 20, Sclig teaches a monopolar surgical system, comprising:
a generator 30;
a monopolar surgical instrument comprising an electrode configured to deliver electrosurgical energy to a patient ([0003], [0007]);
a grounding pad 40 comprising:
a first non-active electrode 41;
a second non-active electrode 42;
a first conductive line 50 electrically coupled to the first non-active electrode 41;
a second conductive line 51 electrically coupled to the second non-active electrode 42;
a non-zero impedance separating the first conductive line from the second conductive line;
wherein the non-zero impedance provides an impedance measurement that provides defining information about what type of pad is the grounding pad ([0032]-[0040] and Fig. 1); however, Sclig is silent in teaching the use of a contact quality monitoring device configured to perform contact quality monitoring on the grounding pad and also receive the impedance measurement to identify what type of pad is the grounding pad.
In the same field of neutral electrodes, Gregg teaches the use of split return electrodes positioned on a tissue of a patient during monopolar surgical treatment as well as the use of a return electrode contact quality monitor in order to sense changes “in impedance so that when the percentage increase in impedance exceeds a predetermined value or the measured impedance exceeds a threshold level, the electrosurgical generator is shut down to reduce the chances of burning the patient” [0007]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to include a contact quality detecting circuit in the path of the signal in order to detect the quality of contact of the split return electrode configured to perform contact quality monitoring on the grounding pad and also receive the impedance measurement to identify what type of pad is the grounding pad to ensure proper contact is maintained to reduce the chances of burning the patient as disclosed by Gregg.

Allowable Subject Matter
Claims 3-5 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Neither of the cited references alone or in combination teach the combination of limitations of the claims along with the first plurality of elongated members interweave with the second plurality of elongated members. In addition neither of the references teach wherein the non-zero impedance comprises a resistive material that is coupled in between the interwoven first and second plurality of elongated members, wherein the interwoven first and second plurality of elongated members form a substantially planar surface providing a surface area on one side configured to make contact with a patient and wherein the non-zero comprises a dielectric material that is coupled in between the interwoven first and second plurality of elongated members, and wherein the dielectric material is configured to produce a complex impedance comprising a non-zero phase in addition to the non-zero impedance as claimed in these dependent claims.

Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive. In view of applicant’s arguments directed to the 112 rejection of claims 1 and 20 reciting the limitation of “a non-zero impedance”, applicant’s arguments are not found persuasive to overcome the 112 rejection.
In view of the specification and as argued by the applicant, “a resistive material, a medium, or a different type of material 17215 including a dielectric material having an impedance that is non-zero” is disclosed to be the “non-zero impedance” claimed. Although claims are interpreted in view of the specification, limitations from the specification are not read into the claims. Currently claims 1 and 20 recite the limitation “a non-zero impedance separating the first conductive line from the second conductive line”. Since “a non-zero impedance” is a characteristic of something that is not claimed, the 112 rejection remains. It is suggested to amend the claim to recite a material/ a medium or a dielectric having a non-zero impedance separating the first conductive line from the second conductive line in order to overcome the rejection.
Applicant argues that Sclig does not teach a non-zero impedance separating the two conductor lines as claimed. Examiner respectfully disagrees and maintains that the claims are given the broadest reasonable interpretations and therefore any element that is provided in the space between the two conductor lines and has a non-zero impedance is interpreted to be a non-zero impedance separating the two conductor lines. Sclig teaches “The neutral electrode 40 has a first electrically conductive electrode segment 41 and a second electrically conductive electrode segment 42, wherein the first electrode segment 41 is connected to the high-frequency generator 30 via a first cable 50 and the second electrode segment 42 is connected thereto via a second cable 51. The electrode segments are arranged on a common support element 43” in [0029] as well as “The two conductive electrode segments 41, 42 are separated from one another by means of a gap. The two electrode segments 41, 42 are connected via the encoding element, the resistor element 90 which has the resistance value that is characteristic of the neutral electrode 40. The measuring current can be applied via the connecting cables of the electrode segments (cables) 50, 51 for connecting the electrode segments 41, 42 to the high-frequency generator 30 and via the measurement device 60 such that the resistance value can be detected (e.g., measured)” in [0040] and “a resistor element 90 is provided for identification of the neutral electrode 40 as an encoding element between the two electrode segments 41, 42. The resistor element 90 has a particular resistance value as the coding which is characteristic of the corresponding neutral electrode 40, so that the precise type of neutral electrode used can be determined. The resistor element 90 is connected between the two conductive electrode segments 41, 42” in [0032] and “In order to detect the resistance value, components of the testing device 20 are connected between the generator 30 and the neutral electrode 40. Aside from the resistor element, the testing device 20 also comprises a direct current source as the measuring current source 71, a voltage measurement device 70 for indirect detection of the resistance value of the resistor element 90 and an inductor (e.g., a coil as the filter element 80) which enables decoupling of the working current and the test current or measuring current. These components of the testing device 20 constitute a measurement device 60 and are arranged such that the measuring current can be conducted via the already existing cables for connecting the neutral electrode 40 to the high-frequency generator 30. The testing device therefore includes the encoding element 90 and the measurement device 60” [0033]. Therefore, conductor lines 50 and 51 are separated by either the gap between the two electrode segments 41, 42, which includes resistor 90, which has a non-zero impedance value since the two conductor lines 50, 51 are each connected to one of the electrode segments or in the same manner the two conductor lines are separated by the testing device 20 including several components including the resistor 90, which provides an impedance measurement that provides defining information about what type of pad is the grounding pad. Therefore, applicant’s arguments are not found persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794